Citation Nr: 0708344	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION


The veteran served on active duty from January 1951 to 
October 1952.  The veteran also served with the Army National 
Guard from August 1959 to September 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for PTSD or "any psychiatric condition" 
(claimed as dreams, nightmares, and sleepless nights).

The Board notes in an April 1954 rating decision, the veteran 
was denied entitlement to service connection for anxiety 
reaction.  The veteran was notified of the decision in May 
1954.  He did not appeal and the decision became final.  
38 C.F.R. §§ 20.200, 20.302.  In June 2003, the veteran filed 
for what is essentially a claim of entitlement to service 
connection for PTSD.  The Board has not treated the veteran's 
filing as a request to reopen a previously denied claim as 
the benefits sought require meeting specific criteria under 
38 C.F.R. § 3.304(f).  The veteran's claim was not previously 
adjudicated on this basis in 1954 and thus, is not being 
treated as a new and material claim.  38 C.F.R. § 3.156.  The 
issue has been characterized as it appears on the cover page 
of the instant decision to afford the veteran as much 
latitude as possible in rendering a determination on the 
merits of his claim. 

In September 2006, the veteran filed a Motion to Advance on 
the Board's docket.  Good or sufficient cause having been 
shown, the motion was granted in October 2006.

The matter was previously before the Board in November 2006.  
At that time, the Board remanded the veteran's claim for 
further development and adjudication.  That having been 
completed, the claim is now ready for appellate disposition.

The veteran testified before his local Decision Review 
Officer (DRO) in October 2005.  The transcript has been 
obtained and associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  There is no competent evidence of record of a current 
diagnosis of any acquired psychiatric disorder, to include 
PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an acquired psychiatric disorder, to include PTSD, are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in July 2003 the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  In 
February 2006, the veteran indicated he had no further 
information to submit in support of his claim.  The veteran 
was sent a notice consistent with the provisions outlined in 
Dingess in September 2006, November 2006, and February 2007.  
No additional evidence was submitted by the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records; statements 
of the veteran; VA examination reports; lay statements; and 
private medical records.  

The Board notes in October 2003, the RO notified the veteran 
that his service medical records were incomplete.  He was 
asked to provide any copies in his possession.  The veteran 
indicated in November 2003 that he submitted all the records 
in his possession.  The RO attempted to obtain any 
outstanding service medical records from the Pennsylvania 
National Guard at Fort Indiantown Gap.  They responded in 
November 2003 and indicated that the documents attached to 
the response were the only records they had available.  The 
Board notes these are the same service medical reports 
already of record.  The veteran's enlistment and separation 
examinations are of record, as well as treatment notes and 
periodic reports of examination from his service with the 
Army National Guard.  There is no longer any indication that 
there are outstanding service medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; VA examination 
reports; lay statements; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran contends that he is entitled to service 
connection for dreams and nightmares of Korea, as well as 
sleepless nights.  Specifically, he contends that he incurred 
PTSD as result of his combat experience in Korea.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown,  
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's service personnel records support a finding 
that the veteran engaged in combat.  He was awarded the 
Combat Infantry Badge and the Distinguished Service Cross.  A 
press release from the Headquarters Pennsylvania Military 
District reveals the Distinguished Service Cross was awarded 
to the veteran for extraordinary acts of heroism in Korea.  
The veteran alone attacked the enemy emplacements near 
Sidamak, Korea, for three hours, silencing two enemy guns 
that were holding back his platoon.  The veteran was knocked 
unconscious by a grenade during the incursion.  

While it is clear the veteran engaged in combat with the 
enemy, there is no current diagnosis of any acquired 
psychiatric disorder, to include PTSD.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

The veteran was hospitalized between June 1953 and July 1953 
for anxiety reaction.  A psychosomatic consultation in June 
1953 showed the veteran was uneasy.  No specific emotional 
factors were elicited, but the veteran demonstrated a lot of 
free floating anxiety.  The veteran was referred for further 
counseling but he was discharged away without leave from the 
hospital.  There is no further treatment subsequent to this 
hospitalization in 1953.

Upon VA examination in December 2003, the veteran reported 
that he felt emotionally traumatized when he was first 
discharged from service, but eventually "got over that" and 
has not had a problems since then.  The veteran denied any 
inpatient treatment, psychotropic medication trials, or a 
history of counseling.  The examiner noted that there did not 
appear to be any real psychiatric issues or any 
psychopathology.  The veteran did endorse occasional war 
dreams, but indicated that he was able to function and did 
not feel that it bothered him terribly.  He denied any 
emotional problems, intrusive thoughts, avoidance symptoms, 
detachment or estrangement issues, or sense of foreshortened 
future.  The veteran did complain of some occasional problems 
falling asleep since his retirement, but did not know why.  

The examiner found no clear evidence of any psychopathology 
contributing to insomnia.  After mental status examination, 
the veteran was found to be a very high functioning and 
emotionally well adjusted individual despite having been 
through very heavy combat exposure.  The examiner opined the 
veteran was able to work through military trauma and 
concluded there was no evidence of any psychopathology.  The 
examiner further concluded the veteran exhibited no problems 
with post trauma.

Upon VA examination in December 2005, the same examiner found 
no interval changes. The veteran continued to deny a history 
of inpatient psychiatric treatment, counseling, psychotropic 
medications, or family psychiatric history.  The veteran 
endorsed stressful thoughts or nightmares of Korea on 
occasion, but denied physiological reactive symptoms.  He 
indicated that he did not sleep well at night because for 
years he slept during the day.   The examiner found no 
evidence of any post-traumatic stress symptoms as there did 
not appear to be a lot of arousal symptoms outside of 
difficulties with sleep.  

The vetera denied hyperstartle or hypervigilant feelings.   
He reported that he did not feel scared or frightened.  He 
denied excessive irritableness or agitation.  The veteran 
further denied avoidance symptoms.  He reported being able to 
talk about the war.  He had many close relationships with 
family, peers, and others.  He enjoyed quite a broad range of 
interests and continued to volunteer and interact with 
people.  He denied difficulties with depression, anxiety, or 
psychotic symptoms.  After mental status examination, the 
examiner found no evidence of any Axis I diagnosis. The 
examiner reasoned there did not appear to be a constellation 
of symptoms that would suggest PTSD.  The veteran refused any 
kind of psychiatric services and indicated that he felt 
psychologically healthy.

In various statements to VA, the veteran has endorsed having 
had thousands of nightmares and flashbacks about his combat 
experience in Korea.  He has also relayed his frustration 
with being found to be in no acute distress, polite, or in 
decent attire by the examiner.  He contends that he will not 
tell war stories to an examiner who was never in combat and 
refuses to "act nuts."  While the Board is sympathetic to 
the veteran's frustrations, the Board is unable to render a 
favorable decision without the presence of a current 
diagnosis that conforms to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), criteria as required by 38 
C.F.R. Part 4, 
§ 4.130.  There is no evidence of record that the veteran has 
a diagnosed acquired psychiatric disorder, to include PTSD, 
which is related to his military service.

To the extent that the veteran, his representative, or his 
friends opine that he meets the criteria for a diagnosis of a 
psychiatric disorder, to include PTSD, as laymen, none of 
these individuals is competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Although the Board acknowledges the veteran's distinguished 
service and sacrifice for his country, the Board is bound by 
the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations, which govern benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995) (the Board must apply "the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant]'", quoting Kelly v. Derwinski, 3 
Vet. App. 171, 172 (1992)).  Thus, regrettably the veteran's 
claim must be denied.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for any acquired 
psychiatric disorder, to include PTSD, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


